THE THIRTEENTH COURT OF APPEALS

                                   13-22-00170-CV


                                     Artie Duhart
                                           v.
                               Jose Luis Montejano Inc.


                                 On Appeal from the
                 County Court at Law No. 5 of Nueces County, Texas
                      Trial Court Cause No. 2022-CCV-60251


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

June 30, 2022